Citation Nr: 1754679	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM),to include as secondary to the service connected disability of posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic lymphocytic lymphoma (CLL), to include as secondary to the service connected disability PTSD.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to November 1985 and August 1991 to April 1992, to include service in Southwest Asia.  The Veteran had additional service in the Army National Guard from September 1986 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

These matters have been before the Board in September 2012, March 2015, September 2016 and, most recently, in March 2017, at which time the issues on appeal were remanded for additional development.  The case now returns to the Board for further appellate action.  


FINDINGS OF FACT

1.  Diabetes Mellitus, type II (DM), is not etiologically related to the Veteran's active service and it is not secondary to the Veteran's service-connected PTSD.

2.  Chronic lymphocytic lymphoma (CLL) is not etiologically related to the Veteran's active service and it is not secondary to the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  Diabetes Mellitus, type II (DM), was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C. §§ 1101, 1110, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Chronic lymphocytic lymphoma (CLL) was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C. §§ 1101, 1110, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus Type II

The Veteran asserts that he has DM as a result of his active service and that these conditions are secondary to his service-connected PTSD and that his DM is part of an undiagnosed illness or medically unexplained chronic multi-symptom illness.

The Veteran's service treatment records (STRs) do not show any history of treatment for DM while in active service.  The Veteran was diagnosed with DM in March 2002 and began treatment by taking metformin.  

In a September 2015 VA medical opinion the examiner opined that the Veteran's DM was not related to active service because the Veteran was not diagnosed with DM until after his active service.  

An October 2016 VA examination confirmed a diagnosis of DM, reporting that the Veteran used a prescribed oral hypoglycemic agent and required more than 1 injection per day to manage his DM.  Based on this examination the examiner opined in an October 2016 Medical Opinion Disability Benefits Questionnaire (MODBQ) that it was less likely than not (less than 50% probability) that DM was incurred in or caused by the claimed in-service injury, event or illness.  The examiner further explained that the Veteran did not have DM during service, was not exposed to dioxin herbicides and noted that medical literature does not list PTSD as a known etiology for DM.  The examiner added that the Veteran's DM is not at least as likely as not due to an undiagnosed illness or part of a medically unexplained chronic multi-symptom illness.  The examiner explained that this opinion was offered this because the etiology of DM is known in regard to the mechanism of action and epidemiology.  

The March 2017 Remand by the Board ordered a medical opinion on whether it is at least likely as not that the Veteran's DM is proximately due to or the result of PTSD or aggravated by PTSD.  

In a May 2017 VA examination addendum opinion, the examiner confirmed that the Veteran has DM and cited to literature from the Mayo Clinic that stated that DM is caused when cells become resistant to the action of insulin and the pancreas is unable to make enough insulin to overcome this resistance, causing the sugar to build up in the bloodstream.  The examiner went on to explain that the Mayo Clinic was not certain why this happens in some people but that risk factors include genetic and environmental factors.   Also, being overweight is strongly linked to the development of DM.  However, not everyone who develops DM is overweight.  The examiner went on to cite other medical publications that not all people who suffer from PTSD are at a greater risk for certain medical conditions.  The examiner notes that there is an ongoing study to determine the "possible suspected relationships" between PTSD and DM, but there are no medically accepted conclusions drawn and no medical resources that show that DM is caused by, or the result of PTSD.  Based on all this, the examiner opined that it is less likely as not that the Veteran's DM is proximately due to or the result of PTSD.  The examiner also offered that the examiner is unable to state if the Veteran's DM was aggravated by PTSD because the examiner is not able to identify a baseline level of disability.  The examiner then further offered that with there being no studies or research data found by the examiner showing parallel observations of the progression of  DM with PTSD, the examiner opined that it is less likely as not that the Veteran's DM is aggravated by PTSD.  

The May 2017 VA examination addendum opinion report of record, is adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there are no medical opinions to the contrary so, the VA examination and opinion reports are the most probative evidence of record.

The Veteran has continued to seek treatment for his DM, but nothing in his post service records indicate that the treatment providers have found any evidence to indicate that the Veteran's DM is related to his active service, to include secondary to his PTSD or as part of an undiagnosed illness or medically unexplained chronic multi-symptom illness.  All indications are that the DM is not related to active service.  

While the Veteran is competent to report symptoms of DM, he is not competent to link his current DM to active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of the layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson. 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for DM is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Chronic Lymphocytic Lymphoma

The Veteran asserts that he has CLL as a result of his active service and that these conditions are secondary to his service-connected PTSD and that his CLL is part of an undiagnosed illness or medically unexplained chronic multi-symptom illness.

The Veteran's service treatment records (STRs) do not show any history of treatment for CLL while in active service.  The Veteran was diagnosed with CLL in April 2008.  

In a September 2015 VA medical opinion the examiner opined that the Veteran's CLL was not related to active service because the Veteran was not diagnosed with CLL until after his active service.  

In October 2016 the Veteran received a VA examination that confirmed a diagnosis of CLL and reported on the Veteran's current treatment.  Based on this examination the examiner opined in October 2016 that it was less likely than not (less than 50% probability) that the Veteran's CLL was incurred in or caused by the claimed in-service injury, event or illness.  The examiner added that a review of medical literature shows that the etiology of a patient's CLL is not known, and patients are more likely to develop it if they have a parent, sibling, or child who has CLL.  Other risk factors also include age, ethnicity, or if one was exposed to Agent Orange while serving in Vietnam.  The examiner went on to note that none of the known risk factors applied to the Veteran and the examiner noted that there is no known association between CLL and PTSD.  The examiner added that the Veteran's CLL is not known to be aggravated by any known activities in military service and further explained that CLL is due to a medically explained disorder of the body's hematologic system.  The examiner opined that the Veteran does not have a diagnosis of CLL to include as due to a qualifying chronic disability and/or as secondary to service connected PTSD that is at least as likely as not incurred in or caused by the Veteran's active service.  

The March 2017 Remand by the Board ordered a medical opinion on whether it is at least likely as not that the Veteran's CLL is proximately due to or the result of PTSD or aggravated by PTSD.

In a May 2017 VA examination addendum opinion, the examiner noted reviewing medical literature published by the Mayo Clinic noting that medical professionals are not certain what starts the process that causes CLL leukemia.  The examiner opined that based on the current information that there is no known cause of CLL the examiner is unable to state that CLL is proximately due to or the result of PTSD.  The examiner further opined that it is less likely as not that the Veteran's CLL is proximately due to or the result of PTSD. The examiner then went on to say that the examiner is not able to state that the Veteran's CLL is aggravated by PTSD because the examiner is not able to identify a baseline level of disability.  The examiner then further offered that with there being no studies or research data found by the examiner showing parallel observations of the progression of CLL with PTSD, the examiner opined that it is less likely as not that the Veteran's CLL is aggravated by PTSD.  

The May 2017 VA examination addendum opinion report of record is adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there are no medical opinions to the contrary so, the VA examination and opinion reports are the most probative evidence of record.  

The Veteran has continued to seek treatment for his CLL, but nothing in his post service records indicate that the treatment providers have found any evidence to indicate that the CLL is related to his active service.  All indications are that the CLL is not related to active service.

While the Veteran is competent to report symptoms of CLL, he is not competent to link his current CLL to active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of the layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson. 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for CLL is not warranted.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for chronic lymphocytic lymphoma is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


